As filed with the Securities and Exchange Commission on December 7, 2015 File Nos. 033-03149 and 811-04581 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 51 AND REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 53 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700, 1355 Peachtree Street NE Atlanta, Georgia 30309 (Address of Principal Executive Offices) 404-870-0700 Thomas E. Quinn The Peachtree, Suite 1700, 1355 Peachtree Street NE Atlanta, Georgia 30309 (Name and Address of Agent for Service) Copies to: Andrew Sachs, Esq., Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, NC 27101-2400 It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485, paragraph (b)(1) [X] on December 15, 2015, pursuant to Rule 485, paragraph (b)(1) [] 60 days after filing pursuant to Rule 485, paragraph (a)(1) [] on , pursuant to Rule 485, paragraph (a)(1) [] 75 days after filing pursuant to Rule 485, paragraph (a)(2) [] on, pursuant to Rule 485, paragraph (a)(2) [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. CORNERCAP GROUP OFFUNDS CONTENTS OF REGISTRATION STATEMENT This registration statement is comprised of the following: Cover Sheet Contents of Registration Statement Part A:The Prospectus for the CornerCap Group of Funds is incorporated herein by reference to Post-Effective Amendment No. 50 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on October 9, 2015, accession number 0001435109-15-000920 (“PEA No. 50”). Part B:The Statement of Additional Information for CornerCap Group of Funds is incorporated herein by reference to PEA No. 50. Part C:Incorporated herein by reference to PEA No. 50. Signature Page Explanatory Note This Post-Effective Amendment No. 51 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until December 15, 2015, the effectiveness of the registration statement for the CornerCap Group of Funds, filed in Post-Effective Amendment No. 50 on October 9, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act. No other series of the Registrant is affected by the filing. SIGNATURES Pursuant to the requirement of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has met all of the requirements for effectiveness of this registration statement under Rule 485(b) of the Securities Act of 1933 and that is has duly caused this amendment to its registration statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Atlanta, and State of Georgia on December 7, 2015. CornerCap Group of Funds, Registrant /s/ Thomas E. Quinn Thomas E. Quinn, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities indicated on December 7, 2015. /s/ Thomas E. Quinn Thomas E. Quinn Trustee, President, Treasurer Attorney in Fact /s/ Richard L. Boger Richard L. Boger, Trustee* /s/ Laurin M. McSwain Laurin M. McSwain, Trustee* /s/ Leslie W. Gates Leslie W. Gates, Trustee* /s/ G. Harry Durity G. Harry Durity, Trustee* By: /s/ Thomas E. Quinn Thomas E. Quinn As Power of Attorney * Pursuant to powers of attorney previously filed.
